Case 1:20-cv-03028-LTB-NYW Document 4 Filed 10/09/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03028-NYW

  MARK D. REMALY,

         Plaintiff,

  v.

  EQUIFAX INFORMATION SERVICES, LLC, and
  WYNDHAM RESORT DEVELOPMENT CORPORATION,

         Defendants.

       ORDER SETTING SCHEDULING/PLANNING CONFERENCE AND SETTING
           DEADLINE FOR FILING OF CONSENT/NONCONSENT FORM

  Magistrate Judge Nina Y. Wang

        This case has been directly assigned to Magistrate Judge Nina Y. Wang pursuant to
  D.C.COLO.LCivR 40.1(c).

         IT IS ORDERED:

         1. The court shall hold a Fed. R. Civ. P. 16(b) scheduling and planning conference on:

                                 December 14, 2020 at 1:00 p.m.

  via telephone conference. All participants shall use the following dial-in information: 888-363-
  4749, Access Code: 5738976.

          2. A copy of the instructions for the preparation of a scheduling order and a form of
  scheduling order can be downloaded from the court’s website at www.cod.uscourts.gov. The
  parties or their counsel shall submit their proposed scheduling order, pursuant to District of
  Colorado Electronic Case Filing (“ECF”) Procedures V.6.0, including a copy of the proposed
  scheduling order in a Word format sent via email to Wang_Chambers@cod.uscourts.gov, on or
  before seven days prior to the Scheduling Conference:

                                        December 7, 2020

        3. The parties shall complete and file the Consent/Nonconsent Form indicating either
  unanimous consent of the parties or that consent has been declined, on or before:

                                       November 30, 2020
Case 1:20-cv-03028-LTB-NYW Document 4 Filed 10/09/20 USDC Colorado Page 2 of 2




         4. The parties shall hold a pre-scheduling conference meeting and prepare a proposed
  Scheduling Order in accordance with Fed. R. Civ. P. 26(f) and D.C.COLO.LCivR 16.1 and 26.1(a)
  on or before:

                             21 days prior to scheduling conference

  Pursuant to Fed. R. Civ. P. 26(d), no discovery will be deemed served until at least the pre-
  scheduling conference meeting contemplated by Fed. R. Civ. P. 26(f).

         5. The parties shall comply with the mandatory disclosure requirements of Fed. R. Civ. P.
  26(a)(1) on or before:

                      14 days after the pre-scheduling conference meeting.



  DATED: October 9, 2020                             BY THE COURT:


                                                     _________________________
                                                     Nina Y. Wang
                                                     United States Magistrate Judge




                                                 2
